[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The State's Motion to Vacate dated of December 5, 1995, having been presented and heard and it appearing it should be granted, it is GRANTED and,
ORDERED:
The orders of this Court (Petroni, J.) of August 3, 1995 are vacated. The Respondent's Motion to Reopen dated May 9, 1995 is referred to the Family Support Magistrate Division of the Superior Court for hearing on March 5, 1996, in accordance with the Stipulation of the parties of January 2, 1996.
Gormley, J.